PER CURIAM.
In this denial of workers’ compensation benefits case, the sole issue is credibility of the claimant. A recitation of the facts would not be helpful. See Hoag v. Duraflake, 37 Or App 103, 585 P2d 1149 (1978). The referee found her believable. The Workers’ Compensation Board disagreed. In de novo review, we find the issue a close one and, inasmuch as the referee had the opportunity to see and hear the claimant, we accept his evaluation. See, e.g., Miller v. Granite Const. Co., 28 Or App 473, 559 P2d 944 (1977).
Reversed.